DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 14 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of copending Application No. 16/701454 in view of Inakoshi (U.S. Pat. 8539010).

Instant Application (16/696020)
U.S. Application No. 16/701454
1. A non-transitory machine-readable storage medium comprising instructions that when executed cause a processor to: maintain in a computer system, a set of physical time sources which measure logical time for the computer system and do not measure wall-clock time; compute a set of virtual time sources based on the set of physical time sources, wherein the set of virtual time sources operate independently of the set of physical time sources, and wherein the set of virtual time sources are dynamically adjusted, by a virtualization management environment managing a software execution environment, to measure logical time for the computer system at a faster or slower rate than the set of physical time sources based on an operational characteristic or demand of the software execution environment; and present the set of virtual time sources to the software execution environment as the set of physical time sources.
1. A non-transitory machine-readable storage medium storing a set of instructions that when executed cause a processor to: maintain a physical time source which measures logical time for a computing apparatus, wherein the physical time source does not measure wall-clock time; instantiate, using a hypervisor, a virtual machine including a guest operating system; compute a virtual time source for the guest operating system, by adjusting a rate by which the virtual time source advances relative to the physical time source, wherein the virtual time source operates independently of the physical time source; and present the virtual time source to a software execution environment as the physical time source.



Claim 1 of the copending Application No. 16/701454 discloses substantially every element of claim 1 of the instant application.  
In particular, the instant application, as mapped out in corresponding bolded sections above, is a reworded product version of product claim 1 of copending Application No. 16/701454.  
The copending application does not explicitly teach that rate adjustment is done at a faster or slower rate than the set of physical time sources based on an operational characteristic or demand of the software execution environment.
However Inakoshi teaches rate adjustment is done at a faster or slower rate than the set of physical time sources based on an operational characteristic or demand of the software execution environment (Figs. 3, 6, 15, col 2 lines 43-64, col 10 line 59 – col 11 line 20, col 18 lines 10 – 28, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 hypervisor contains a timer modulation unit that changes the periods of timing information based on status of virtual CPU of virtual machine that is receiving the timing information; the status are operational characteristics that are determined based on demand of different types of processing and how much time are spent on the different types of processing by virtual CPUs of different virtual machines that are managed by the hypervisor).
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of copending application and Inakoshi because both are directed towards management of timing information for virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Inakoshi into that of the copending application because Inakoshi provides details on ways to improve accuracy and reliability of management of timing information for virtual machines (col 2 lines 23-30, col 9 line 45- col 10 line 4)

As per claims 14 and 15 they are reworded and broader system and method versions of claim 1 of the instant application that disclose broader but similar substantive subject matter of claim 1.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 14 and 15 it is not clear how the “virtual time sources” are “adjusted” (e.g. they are shifted forward or backwards; or the tick rate of them are adjusted).  It is also not clear what “characteristic” or “demand” are used for the adjustment since they can be interpreted as any type of information that can be tracked for a virtual machine, as a result it is not clear what the scope of the invention can be. 
The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-15 are rejected under 103 over Landers (U.S. Pat. 9459652) in view of Inakoshi (U.S. Pat. 8539010) and in further view of Song (U.S. Pat. 8086890).
Landers and Song references have been cited in IDS document dated 03/06/2020.

As per claim 1 Landers teaches the invention substantially as claimed including a non-transitory machine-readable storage medium comprising instructions that when executed cause a processor (col 9 lines 12-40) to: maintain in a computer system, a set of physical time sources which measure logical time for the computer system and do not measure wall-clock time (Fig. 2, col 4 34-37, col 5 lines 27-37 pseudo reference clocks are local to the host computer itself and not disciplined to an external reference time source, therefore they measure logical time source not wall-clock time that are disciplined to an external reference); 
	compute a set of virtual time sources based on the set of physical time sources, wherein the set of virtual time sources operate independently of the set of physical time sources, and wherein the set of virtual time sources are dynamically managed, by a virtualization management environment managing a software execution environment (Fig. 2, col 4 lines 28-49, col 5 line 44 – col 6 line 10, col 6 lines 31-39, 55-60 hypervisor or VMM provides a plurality of virtual reference clocks, to any virtual machines that it manages, that corresponds to pseudo reference clocks); and present the set of virtual time sources to the software execution environment as the set of physical time sources (Figs. 3 and 4, col 7 lines 19-26, 49-51 reference time are supplied to corresponding virtual reference clock of VM, thus presenting the computed virtual times from the virtual reference clocks to the guest OS of the VMs). 
Landers does not explicitly teaches that wherein the management of set of virtual time sources entails dynamically adjustment, by the virtualization management environment managing a software execution environment, to measure logical time for the computer system at a faster or slower rate than the set of physical time sources based on an operational characteristic or demand of the software execution environment.

However Inakoshi teaches that wherein the management of set of virtual time sources entails dynamically adjustment, by the virtualization management environment managing a software execution environment, to measure logical time for the computer system at a faster or slower rate than the set of physical time sources based on an operational characteristic or demand of the software execution environment (Figs. 3, 6, 15, col 2 lines 43-64, col 10 line 59 – col 11 line 20, col 18 lines 10 – 28, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 hypervisor contains a timer modulation unit that changes the periods of timing information based on status of virtual CPU of virtual machine that is receiving the timing information; the status are operational characteristics that are determined based on demand of different types of processing and how much time are spent on the different types of processing by virtual CPUs of different virtual machines that are managed by the hypervisor).
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Landers and Inakoshi because both are directed towards management of timing information for virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Inakoshi into that of Landers because Inakoshi provides details on ways to improve accuracy and reliability of management of timing information for virtual machines (col 2 lines 23-30, col 9 line 45- col 10 line 4).

Landers as modified by Inakoshi does not explicitly teach that the time sources that measures logical time are physical/hardware.  
However Song explicitly teach that time sources that measures logical time are physical/hardware (col 1 lines 30-46, col 3 line 39 – col 4 line 32 a computing devices have multiple different kind of local timers that can be managed by a VMM, these local timers count logical time since they are not synchronized with an external source).
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Song and Landers as modified by Inakoshi because both are directed towards management of timing information for virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Song into that of Landers as modified by Inakoshi because Song provides details on ways to improve accuracy of management of timing information for virtual machines (col 1 lines 47-54).

As per claim 2 Inakoshi teaches wherein the instructions to compute a set of virtual time sources include instructions to advance the set of virtual time sources at a slower rate than the set of physical time sources (Figs. 3, 6, 15, col 2 lines 43-64, col 10 line 59 – col 11 line 20, col 18 lines 10 – 28, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 hypervisor contains a timer modulation unit that changes the periods of timing information for virtual timers, when period is increased virtual timers are running at slower rate than the set of physical time sources).  

As per claim 3 Inakoshi teaches wherein the instructions to compute a set of virtual time sources include instructions to advance the set of virtual time sources at a faster rate than the set of physical time sources (Figs. 3, 6, 15, col 2 lines 43-64, col 10 line 59 – col 11 line 20, col 18 lines 10 – 28, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 hypervisor contains a timer modulation unit that changes the periods of timing information for virtual timers, when period is decreased virtual timers are running at faster rate than the set of physical time sources).  

As per claim 4 Inakoshi teaches wherein the instructions to compute a set of virtual time sources include85830666 18instructions to advance the set of virtual time sources responsive to the software execution environment allocating CPU resources and 1/O resources (col 5 line 40 – col 6 line 10, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 virtual timer are advanced for a virtual machine when the virtual machine is using its share of CPU and I/O).  

As per claim 5 Inakoshi teaches wherein the instructions to compute a set of virtual time sources include instructions to dynamically adjust a rate at which the set of virtual time sources advance (Figs. 3, 6, 15, col 2 lines 43-64, col 10 line 59 – col 11 line 20, col 18 lines 10 – 28, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 hypervisor contains a timer modulation unit that changes the periods of timing information for virtual timers).

As per claim 8 Inakoshi teaches wherein the instructions to compute the set of virtual time sources include instructions to: dynamically adjust a rate at which the set of virtual time sources advance in proportion to an amount of resources allocated to the software execution environment (Figs. 3, 6, 15, col 2 lines 43-64, col 10 line 59 – col 11 line 20, col 18 lines 10 – 28, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 virtual timers are modulated based on ratio of time that virtual machine spent on using CPU and I/O resources).  

As per claim 9 Inakoshi teaches further including instructions that when executed cause the processor to adjust the set of virtual time sources using a hypervisor (col 19 lines 24-30, col 24 lines 15-23).  

As per claim 10 Landers teaches wherein the software execution environment is a virtual machine (Figs. 1 and 2, col 3 lines 1-30).  

As per claim 11 Inakoshi teaches wherein the instructions to compute the set of virtual time sources include instructions to: dynamically advance the set of virtual time sources or increase a rate at which the set of virtual time sources advance in response to a determination that the software execution environment is idle (Fig. 15, col 23 lines 57-60, col 24 lines 1-6 when a VM is idle or waiting it’s virtual timer is still advanced at different rates).  

As per claim 12 Landers teaches wherein the instructions to compute the set of virtual time sources include instructions to dynamically adjust a rate at which the set of virtual time sources advance at periodic intervals of absolute time (col 7 lines 27-51 compute reference time from multiple reference timing sources at periodic intervals).  

As per claim 13 Landers teaches wherein the set of virtual time sources are a first set of virtual time sources, and further including instructions that when executed cause the processor to: compute a second set of virtual time sources based on the set of physical time sources, wherein the second set of virtual time sources operate independently of the set of physical time sources and the first set of virtual time sources  (col 3, line 65-67, col 4, line 1-7, 28-49, col 6, line 4-15, col 7, line 10-26, FIG. 3, virtual reference clocks compute reference time from multiple timing sources and transform computed reference time into format recognizable by guest clock driver and guest reference clock, which operate separately from the physical reference clocks 108 and the hardware clock 107, and there are different set of virtual clocks 125, 263, thus the second set of virtual time sources are represented by virtual reference clock 263).

As per claims 14 and 15 they are method and system versions of claim 1.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claim 1.

Claim 6 is rejected under 103 over Landers (U.S. Pat. 9459652) in view of Inakoshi (U.S. Pat. 8539010) and Song (U.S. Pat. 8086890) and in further view of Tsirkin et al (U.S. Pub. 2012/0159138).
Landers and Song references have been cited in IDS document dated 03/06/2020.

As per claim 6 Landers as modified by Inakoshi and Song does not explicitly teach wherein the instructions to compute the set of virtual time sources includes instructions to: prevent time outs from occurring within the software execution environment by adjusting, at a fixed rate, a rate at which the set of virtual time sources advance.
	However Tsirkin explicitly teaches wherein the instructions to compute the set of virtual time sources includes instructions to: prevent time outs from occurring within the software execution environment by adjusting, at a fixed rate, a rate at which the set of virtual time sources advance ([0017], [0026]).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Tsirkin and Landers as modified by Inakoshi and Song because both are directed towards management of timing information for virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Tsirkin into that of Landers as modified by Inakoshi and Song because Tsirkin provides details on ways to improve efficiency of management of timing information for virtual machines by reducing wasted time ([0004]).

Claim 7 is rejected under 103 over Landers (U.S. Pat. 9459652) in view of Inakoshi (U.S. Pat. 8539010) and Song (U.S. Pat. 8086890) and in further view of Banga et al (U.S. Pat. 8752047).
Landers, Song and Banga references have been cited in IDS document dated 03/06/2020.

As per claim 7 Landers as modified by Inakoshi and Song does not explicitly teach further including instructions that when executed cause the processor to create a virtual machine template by the software execution environment.  
	However Banga explicitly teaches further including instructions that when executed cause the processor to create a virtual machine template by the software execution environment (col 15, line 1-24, FIG. 5, Cognitive assist module 236 in VM 230 create the VM templates on demand or create and store them while monitoring the usage of the client).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Banga’s teaching to Landers as modified by Inakoshi and Song invention in order to provide a low latency user experience, VMs are created very quickly by cloning the VM from a template VM that has been pre-loaded in memory at system boot time, while considering the rules and policies and ensuring the security or the client on an as needed basis (col 9, line 35-46).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198